Notice of Allowance 
	This communication is in response to application filed on 01/24/2020. After thorough search, prosecution history of parent application, and in view of prior arts of record, claims 1-20 are allowed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/24/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given by Ayan Afridi (Reg. No. 63,444) during an interview conducted on 02/18/2020.
The application has been amended as follows: 
1.	(Currently Amended) A method, comprising:
receiving, by a device, an indication that a user device has dropped a first portion of an internet protocol multimedia subsystem (IMS) connection,
the first portion being between the user device and the device; and

the second portion being between the device and an IMS device separate from the user device, and
wherein maintaining the second portion of the IMS connection comprises:
periodically providing 
receiving, by the device, a connection request from the user device; and
providing, by the device and to the user device, an IMS invite including data identifying the user device, the IMS invite received from the IMS device and held at the device.

2.	(Original) The method of claim 1, further comprising:
receiving, from the user device and prior to receiving the indication, data that authorizes the device to maintain the second portion of the IMS connection on behalf of the user device.
 
3.	(Original) The method of claim 1, further comprising:
receiving, from the user device and prior to receiving the indication, first IMS registration data for establishing the IMS connection, 
the first IMS registration data including information identifying the user device; 
removing, from the first IMS registration data, the information identifying the user device; and
providing, to the IMS device and after removing the information identifying the user device, the first IMS registration data.

4.	(Currently Amended) The method of claim 1, further comprising:
receiving the IMS invite from the IMS device, the IMS invite further including:
	
	data identifying an IMS application for which the IMS invite is sent; and
storing the IMS invite.

5.	(Currently Amended) The method of claim 1, further comprising:
receiving the IMS invite from the IMS device, the IMS invite including:
	
	data identifying an IMS application for which the IMS invite is sent; and
attempting, after receiving the indication, delivery of the IMS invite to the user device.

6.	(Currently Amended) The method of claim 1, further comprising:
receiving the IMS invite from the IMS device, the IMS invite including:

	data identifying an IMS application for which the IMS invite is sent;
holding the IMS invite; and
providing, while holding the IMS invite, a notification request to a notification device associated with a push notification network, 
the notification request including data enabling the push notification network to provide a push notification to the user device regarding the IMS invite.

7.	(Original) The method of claim 6, wherein the notification request further includes:
data identifying an internet protocol (IP) address of the device, and
data identifying a port number associated with the device.

8.	(Currently Amended) A device, comprising:
one or more memories; and
one or more processors communicatively coupled to the one or more memories, configured to:
receive an indication that a user device has dropped a first portion of an internet protocol multimedia subsystem (IMS) connection,
the first portion being between the user device and the device; and
maintain, after receiving the indication, a second portion of the IMS connection,
the second portion being between the device and an IMS device separate from the user device, and
wherein the one or more processors, when maintaining the second portion of the IMS connection, are configured to:
periodically provide 
receive a connection request from the user device; and
provide, to the user device, an IMS invite including data identifying the user device, the IMS invite received from the IMS device and held at the device.

9.	(Original) The device of claim 8, wherein the one or more processors are further configured to:
receive, from the user device and prior to receiving the indication, data that authorizes the device to maintain the second portion of the IMS connection on behalf of the user device.

10.	(Original) The device of claim 8, wherein the one or more processors are further configured to:
receive, from the user device and prior to receiving the indication, first IMS registration data for establishing the IMS connection
the first IMS registration data including information identifying the user device;
remove, from the first IMS registration data, the information identifying the user device; and
provide, to the IMS device and after removing the information identifying the user device, the first IMS registration data.

11.	(Currently Amended) The device of claim 8, wherein the one or more processors are further configured to:
receive the IMS invite from the IMS device, the IMS invite further including:

data identifying an IMS application for which the IMS invite is sent; and
store the IMS invite.

12.	(Currently Amended) The device of claim 8, wherein the one or more processors are further configured to:
receive the IMS invite from the IMS device, the IMS invite further including:

data identifying an IMS application for which the IMS invite is sent; and
attempt, after receiving the indication, delivery of the IMS invite to the user device.

13.	(Currently Amended) The device of claim 8, wherein the one or more processors are further configured to:
receive the IMS invite from the IMS device, the IMS invite including:

data identifying an IMS application for which the IMS invite is sent;
hold the IMS invite; and
provide, while holding the IMS invite, a notification request to a notification device associated with a push notification network,
the notification request including data enabling the push notification network to provide a push notification to the user device regarding the IMS invite.

14.	(Original) The device of claim 13, wherein the notification request further includes:
data identifying an internet protocol (IP) address of the device, and
data identifying a port number associated with the device.

15.	(Currently Amended) A non-transitory computer-readable medium storing instructions, the instructions comprising:
one or more instructions that, when executed by one or more processors, cause the one or more processors to:
receive an indication that a user device has dropped a first portion of an internet protocol multimedia subsystem (IMS) connection,
the first portion being between the user device and the device; and
maintain, after receiving the indication, a second portion of the IMS connection,
the second portion being between the device and an IMS device separate from the user device, and
wherein the one or more instructions, that cause the one or more processors to maintain the second portion of the IMS connection, cause the one or more processors to:
periodically provide 
receive a connection request from the user device; and
provide, to the user device, an IMS invite including data identifying the user device, the IMS invite received from the IMS device and held at the device.

16.	(Original) The non-transitory computer-readable medium of claim 15, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to:
receive, from the user device and prior to receiving the indication, data that authorizes the device to maintain the second portion of the IMS connection on behalf of the user device.

17.	(Original) The non-transitory computer-readable medium of claim 15, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to:
receive, from the user device and prior to receiving the indication, first IMS registration data for establishing the IMS connection,
the first IMS registration data including information identifying the user device;
remove, from the first IMS registration data, the information identifying the user device; and
provide, to the IMS device and after removing the information identifying the user device, the first IMS registration data.

18.	(Currently Amended) The non-transitory computer-readable medium of claim 15, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to:
receive the IMS invite from the IMS device, the IMS invite including:

data identifying an IMS application for which the IMS invite is sent; and
store the IMS invite.

19.	(Currently Amended) The non-transitory computer-readable medium of claim 15, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to:
receive the IMS invite from the IMS device, the IMS invite including:

data identifying an IMS application for which the IMS invite is sent; and
attempt, after receiving the indication, delivery of the IMS invite to the user device.

20.	(Currently Amended) The non-transitory computer-readable medium of claim 15, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to:
receive the IMS invite from the IMS device, the IMS invite including:

data identifying an IMS application for which the IMS invite is sent;
hold the IMS invite; and
provide, while holding the IMS invite, a notification request to a notification device associated with a push notification network,
the notification request including data enabling the push notification network to provide a push notification to the user device regarding the IMS invite.

Reasons for Allowance
 The following is an examiner’s statement of reasons for allowance: 
The prior art of record Jeong et al. (US 2016/0360556) teaches keeping an IMS connection for a user equipment by increasing larger value of inactivity timer. An evolved Node B (eNB) of mobile communication system sets larger inactivity timer in order to keep the connection active for the user equipment.
The prior art of record Vimpari et al. (US 2013/0246641) teaches keep-alive timer values for dynamically extending reconnection delay for a user equipment’s communication network which includes Internet protocol multimedia subsystem (IMS). 
The prior art of record do not teach or suggest the claimed subject matter of maintaining IMS connection on behalf of user device after receiving an indication of user ‘device’s connection with the device dropped. Therefore, the prior art of record do not teach “maintaining, by the device and after receiving the indication, a second portion of the IMS connection,
the second portion being between the device and an IMS device separate from the user device, and wherein maintaining the second portion of the IMS connection comprises: periodically providing transport layer security (TLS) keep-alive data  to the IMS device on behalf of the user device; receiving, by the device, a connection request from the user device; and providing, by the device and to the user device, an IMS invite including data identifying the user device, the IMS invite received from the IMS device and held at the device” as recited in claims 1, 8 and 15.
-2-PATENT U.S. Patent Application No. 15/713,132 An updated search of a prior art produce no reference to teach or suggest the above claimed features. Attorney Docket No. 20170357Therefore, the above features with combination of other features in claims 1, 8 and 15 are allowed over the prior art of record.
Dependent claims are allowed over the prior art of record by virtue of their dependency form the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFU N MEKONEN whose telephone number is (571)270-0587.  The examiner can normally be reached on Monday - Friday, 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.M/Examiner, Art Unit 2454                                                                                                                                                                                                        
/HANNAH S WANG/Primary Examiner, Art Unit 2454